ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c uil person to contact and id number contact telephone number number info release date date dear this is in response to your letter dated date to lois g lerner director exempt_organizations regarding questions about corporations described under sec_501 of the internal_revenue_code code you asked for information on how an exempt distributee organization obtains control of a sec_501 title holding corporation sec_501 of the code exempts from federal_income_tax corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under that section in order to qualify for exemption the parent organization of the corporation seeking exemption under that code section must be described in sec_501 of the code and must effectively own and control the title holding corporation see revrul_71_544 1971_2_cb_227 a parent organization that holds of the stock of the title_holding_company as in a parent-subsidiary relationship satisfies the control test see revrul_76_335 1976_2_cb_141 control is also evidenced where the parent organization possesses the power to select nominees that control the title_holding_company see revrul_71_544 you also asked whether an exempt organization’s use of real_property held by its sec_501 title holding corporation should be governed by a written lease agreement the response to this question depends on the facts and circumstances of the particular taxpayer therefore your request for a response on this question is beyond the purview of an information_letter under our private_letter_ruling program a taxpayer may request the internal_revenue_service to rule on the tax consequences of a particular transaction see revproc_2010_4 2010_1_irb_122 i enclose for your reference a copy of irm single parent title holding corporations it includes information that may be helpful to you this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2010_4 2010_1_irb_122 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l fish manager exempt_organizations guidance enclosure
